Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a constraint-information unit, a placement- information unit, an output-unit, an environmental-information obtaining unit, and an evaluating unit in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2019/0012804 A1) in view of Cheriyadat et al. (U.S. Patent Number 10,108,882 B1).
7.	Regarding Claim 1, Wang discloses An information processing apparatus comprising: (paragraph [0145] reciting “The processing circuitry 92 may be of any suitable composition and may include one or more processors 92A of any suitable type or suitable combination of types. For example, the processing circuitry 92 may be a programmable processor that interprets computer program instructions and processes data. The processing circuitry 92 may include plural programmable processors. Alternatively, the processing circuitry 92 may be, for example, programmable hardware with embedded firmware. The processing circuitry 92 may be termed processing means. The processing circuitry 92 may alternatively or additionally include one or more Application Specific Integrated Circuits (ASICs). In some instances, processing circuitry 92 may be referred to as computing apparatus.”)	a constraint-information obtaining unit configured (paragraph [0149] reciting “Embodiments of the present invention may be implemented in software, hardware, application logic or a combination of software, hardware and application logic. The software, application logic and/or hardware may reside on memory, or any computer media. …”) to obtain constraint information representing constraints in placing a plurality of image capturing apparatuses that capture images for generating a virtual viewpoint image; (paragraph [0074] reciting “The above described processing may be performed by using a structure from motion (SfM) algorithm to determine the position and orientation of each of the virtual cameras. The SfM algorithm may operate determined point correspondences may impose certain geometric constraints on the positions and orientations of the virtual cameras, which can be used to solve a set of quadratic equations to determine the positions and orientations of the virtual cameras relative to the reference coordinate system 30. More specifically, in some examples, the SfM process may involve any one of or any combination of the following operations: extracting images features, matching image features, estimating camera position, reconstructing 3D points, and performing bundle adjustment.”  	The constraints of virtual cameras are calculated to determined position and orientation of the virtual cameras in the reference coordinate system.)	a placement-information obtaining unit configured (paragraph [0149] reciting “Embodiments of the present invention may be implemented in software, hardware, application logic or a combination of software, hardware and application logic. The software, application logic and/or hardware may reside on memory, or any computer media. …”) to obtain placement information relating to placement of the plurality of image capturing apparatuses, the placement information being based on information obtained by the constraint-information obtaining unit; (paragraph [0052] reciting “As illustrated in FIG. 1, each multi-directional image capture apparatus 10 may comprise a plurality of cameras 11. The term "camera" used herein may refer to a sub-part of a multi-directional image capture apparatus 10 which performs the capturing of images. As illustrated, each of the plurality of cameras 11 of multi-
	paragraph [0101] reciting “At operation 4.6, positions and orientations of the plurality of multi-directional image capture apparatuses 10 may be determined based on the positions and orientations of the virtual cameras 11 determined at operation 4.4.”)	While not explicitly disclosed by Wang, Cheriyadat discloses and an output unit configured (col. 2, lines 45-47 reciting “FIGS. 1 and 2 provide an overview of the present invention. FIG. 1 shows the acquisition of a picture or a video with a camera of a smartphone having a touchscreen.”
	Touchscreen shows locations of the virtual cameras with a virtualized real environment.)
	to output the placement information of the plurality of image capturing apparatuses obtained by the placement-information obtaining unit. (col. 3, lines 7-17 reciting “FIG. 3 shows that the location and orientation of the camera, along with the picture, forms the input to the method. The location and orientation measurement is used to determine a placement of a virtual camera inside the 3D geospatial model. FIG. 4 shows a representation of the virtual camera inside the 3D geospatial model. The 3D geospatial model is composed of data from, for example, LIDAR, satellite imagery, terrain, and other maps. The virtual camera placed inside the 3D geospatial model produces synthetic (computer-generated) pictures that are compared with the picture or video taken by the camera.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheriyadat so that the user can see the display of the virtual cameras.  This allows the user in Wang to adjust the camera system 10 disclosed in Wang.  Wang in paragraph [0101] discloses that the multi-directional image capture apparatus 10 so it is beneficial to display the virtual camera position and orientation on the virtual environment in order for the user to physical adjust the cameras of camera system 10.
8.	Regarding Claim 6, Wang further discloses The information processing apparatus according to Claim 1, wherein the placement-information obtaining unit obtains, as the placement information, information representing a position and orientation of each image capturing apparatus (paragraph [0074] reciting “The above described processing may be performed by using a structure from motion (SfM) algorithm to determine the position and orientation of each of the virtual cameras. The SfM algorithm may operate by determining point correspondences between various ones of the second images 23 and determining the positions and orientations of the virtual cameras based on the determined point correspondences. For example, the determined point correspondences may impose certain geometric constraints on the positions and orientations of the virtual cameras, which can be used to solve a set of quadratic equations to determine the positions and orientations of the virtual cameras relative to the reference coordinate system 30. …”) or a position and orientation of each image capturing apparatus and the number of image capturing apparatuses to be installed.  
9.	Regarding Claim 13, The information processing apparatus according to Claim 1, wherein the constraint information includes placement information of image capturing apparatuses whose placement has been determined.  (paragraph [0101] reciting “At operation 4.6, positions and orientations of the plurality of multi-directional image capture apparatuses 10 may be determined based on the positions and orientations of the virtual cameras 11 determined at operation 4.4.”)
10.	Regarding Claim 16, Wang discloses An information processing method (Abstract reciting “This specification describes a method comprising generating, from a plurality of first images representing a scene, at least one stereoscopic panoramic image comprising a left-eye panoramic image and a right-eye sspanoramic image. …”) executed by an information processing apparatus, the information processing method comprising: (paragraph [0027] reciting “A third aspect of the invention provides computer-readable instructions which, when executed by computing apparatus, cause the computing apparatus to perform a method according to any preceding definition.”)	obtaining constraint information representing constraints in placing a plurality of image capturing apparatuses that capture images for generating a virtual viewpoint image; (paragraph [0074] reciting “The above described processing may be performed by using a structure from motion (SfM) algorithm to determine the position and orientation of each of the virtual cameras. The SfM algorithm may operate by determining point correspondences between various ones of the second images 23 determined point correspondences may impose certain geometric constraints on the positions and orientations of the virtual cameras, which can be used to solve a set of quadratic equations to determine the positions and orientations of the virtual cameras relative to the reference coordinate system 30. More specifically, in some examples, the SfM process may involve any one of or any combination of the following operations: extracting images features, matching image features, estimating camera position, reconstructing 3D points, and performing bundle adjustment.”  	The constraints of virtual cameras are calculated to determined position and orientation of the virtual cameras in the reference coordinate system.)	obtaining placement information relating to placement of the plurality of image capturing apparatuses, the placement information being based on the constraint information; (paragraph [0052] reciting “As illustrated in FIG. 1, each multi-directional image capture apparatus 10 may comprise a plurality of cameras 11. The term "camera" used herein may refer to a sub-part of a multi-directional image capture apparatus 10 which performs the capturing of images. As illustrated, each of the plurality of cameras 11 of multi-directional image capture apparatus 10 may be facing a different direction to each of the other cameras 11 of the multi-directional image capture apparatus 10. As such, each camera 11 of a multi-directional image capture apparatus 10 may have a different field of view, thus allowing the multi-directional image capture apparatus 10 to capture images of a scene 13 from different perspectives simultaneously.”;
paragraph [0101] reciting “At operation 4.6, positions and orientations of the plurality of multi-directional image capture apparatuses 10 may be determined based on the positions and orientations of the virtual cameras 11 determined at operation 4.4.”)	While not explicitly disclosed by Wang, Cheriyadat discloses and outputting the placement information of the plurality of image capturing apparatuses. (col. 3, lines 7-17 reciting “FIG. 3 shows that the location and orientation of the camera, along with the picture, forms the input to the method. The location and orientation measurement is used to determine a placement of a virtual camera inside the 3D geospatial model. FIG. 4 shows a representation of the virtual camera inside the 3D geospatial model. The 3D geospatial model is composed of data from, for example, LIDAR, satellite imagery, terrain, and other maps. The virtual camera placed inside the 3D geospatial model produces synthetic (computer-generated) pictures that are compared with the picture or video taken by the camera.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheriyadat so that the user can see the display of the virtual cameras.  This allows the user in Wang to adjust the camera system 10 disclosed in Wang.  Wang in paragraph [0101] discloses that the multi-directional image capture apparatus 10 so it is beneficial to display the virtual camera position and orientation on the virtual environment in order for the user to physical adjust the cameras of camera system 10.
11.	Regarding Claim 17, Wang discloses A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute an information processing method, the method comprising: (paragraph [0146]  	obtaining constraint information representing constraints in placing a plurality of image capturing apparatuses that capture images for generating a - 38 -10194011 WOUSO1/P220-0401WOUS virtual viewpoint image; (paragraph [0074] reciting “The above described processing may be performed by using a structure from motion (SfM) algorithm to determine the position and orientation of each of the virtual cameras. The SfM algorithm may operate by determining point correspondences between various ones of the second images 23 and determining the positions and orientations of the virtual cameras based on the determined point correspondences. For example, the determined point correspondences may impose certain geometric constraints on the positions and orientations of the virtual cameras, which can be used to solve a set of quadratic equations to determine the positions and orientations of the virtual cameras relative to the reference coordinate system 30. More specifically, in some examples, the SfM process may involve any one of or any combination of the following operations: extracting images features, matching image features, estimating camera position, reconstructing 3D points, and performing bundle adjustment.”  	obtaining placement information relating to placement of the plurality of image capturing apparatuses, the placement information being based on the constraint information; (paragraph [0052] reciting “As illustrated in FIG. 1, each multi-directional image capture apparatus 10 may comprise a plurality of cameras 11. The term "camera" used herein may refer to a sub-part of a multi-directional image capture apparatus 10 which performs the capturing of images. As illustrated, each of the plurality of cameras 11 of multi-directional image capture apparatus 10 may be facing a different direction to each of the other cameras 11 of the multi-directional image capture apparatus 10. As such, each camera 11 of a multi-directional image capture apparatus 10 may have a different field of view, thus allowing the multi-directional image capture apparatus 10 to capture images of a scene 13 from different perspectives simultaneously.”;
	paragraph [0101] reciting “At operation 4.6, positions and orientations of the plurality of multi-directional image capture apparatuses 10 may be determined based on the positions and orientations of the virtual cameras 11 determined at operation 4.4.”)	While not explicitly disclosed by Wang, Cheriyadat discloses and outputting the placement information of the plurality of image capturing apparatuses. (col. 3, lines 7-17 reciting “FIG. 3 shows that the location and orientation of the camera, along with the picture, forms the input to the method. The location and orientation measurement is used to determine a placement of a virtual camera inside the 3D geospatial model. FIG. 4 shows a representation of the virtual camera inside the 3D virtual camera placed inside the 3D geospatial model produces synthetic (computer-generated) pictures that are compared with the picture or video taken by the camera.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheriyadat so that the user can see the display of the virtual cameras.  This allows the user in Wang to adjust the camera system 10 disclosed in Wang.  Wang in paragraph [0101] discloses that the multi-directional image capture apparatus 10 so it is beneficial to display the virtual camera position and orientation on the virtual environment in order for the user to physical adjust the cameras of camera system 10.

Allowable Subject Matter
12.	Claim 2-5, 7-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites the limitation further comprising an environmental-information obtaining unit configured to obtain three- dimensional information or motion information of an object to be captured by the plurality of image capturing apparatuses, wherein the placement-information obtaining unit obtains the placement information based on information obtained by the environmental-information obtaining unit and the constraint-information obtaining unit which is not disclosed nor suggested in the references cited, singly or in combination.
further comprising an evaluating unit configured to evaluate the placement information of the plurality of image capturing apparatuses obtained by the placement-information obtaining unit, wherein the output unit outputs the placement information on the basis of a result of evaluation made by the evaluating unit which is not disclosed nor suggested in the references cited, singly or in combination.
15.	Claims 4, 5, and 7 depend from claim 3.
16.	Claims 8 and 9 depend from claim 7.
17.	Claim 10 depends from claim 1.
18.	Claim 11 recites the limitation wherein the constraint information includes an installable range of image capturing apparatuses or a movement range of virtual viewpoints for a virtual viewpoint image which is not disclosed nor suggested in the references cited, singly or in combination.
19.	Claim 12 recites the limitation wherein the constraint information includes the number of image capturing apparatuses to be installed which is not disclosed nor suggested in the references cited, singly or in combination.
20.	Claim 14 recites the limitation wherein the - 37 -10194011 WOUSO1/P220-0401WOUS placement-information obtaining unit calculates placement of some of the plurality of image capturing apparatuses, on the basis of the placement information of image capturing apparatuses whose placement has been determined which is not disclosed nor suggested in the references cited, singly or in combination.
00.	Claim 15 recites the limitation wherein the placement-information obtaining unit selects image capturing apparatuses to be used to generate a virtual viewpoint image, on the basis of the placement information of image capturing apparatuses whose placement has been determined which is not disclosed nor suggested in the references cited, singly or in combination.
CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/FRANK S CHEN/Primary Examiner, Art Unit 2611